
	
		II
		109th CONGRESS
		2d Session
		S. 3552
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2006
			Mr. Dodd (for himself
			 and Mr. Chafee) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To encourage and ensure the use of safe equestrian
		  helmets, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Christen O'Donnell Equestrian Helmet
			 Safety Act of 2006.
		2.Grants regarding
			 use of safe equestrian helmets
			(a)Authority To
			 Award GrantsThe Secretary of Commerce may award grants to
			 States, political subdivisions of States, Indian tribes, tribal organizations,
			 public organizations, and private nonprofit organizations for activities that
			 encourage individuals to wear approved equestrian helmets.
			(b)ApplicationA
			 State, political subdivisions of States, Indian tribes, tribal organizations,
			 public organizations, and private nonprofit organizations seeking a grant under
			 this section shall submit to the Secretary an application for the grant, in
			 such form and containing such information as the Secretary may require.
			(c)Review Before
			 Award
				(1)ReviewThe
			 Secretary shall review each application for a grant under this section in order
			 to ensure that the applicant for the grant will use the grant for the purposes
			 described in section 3.
				(2)Scope of
			 programsIn reviewing applications for grants, the Secretary
			 shall permit applicants wide discretion in designing programs that effectively
			 promote increased use of approved equestrian helmets.
				3.Purposes of
			 grantsA grant under section 2
			 may be used by a grantee to—
			(1)encourage
			 individuals to wear approved equestrian helmets;
			(2)provide
			 assistance to individuals who may not be able to afford approved equestrian
			 helmets to enable such individuals to acquire such helmets;
			(3)educate
			 individuals and their families on the importance of wearing approved equestrian
			 helmets in a proper manner in order to improve equestrian safety; or
			(4)carry out any
			 combination of activities described in paragraphs (1), (2), and (3).
			4.Report to
			 Congress
			(a)RequirementNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Commerce shall submit to the appropriate committees of Congress a report on the
			 effectiveness of grants awarded under section 2.
			(b)Contents of
			 ReportThe report shall include a list of grant recipients, a
			 summary of the types of programs implemented by the grant recipients, and any
			 recommendations that the Secretary considers appropriate regarding modification
			 or extension of the authority under section 2.
			(c)Appropriate
			 Committees of Congress DefinedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 Commerce, Science, and Transportation, and the Committee on Health, Education,
			 Labor, and Pensions of the Senate; and
				(2)the Committee on
			 Energy and Commerce of the House of Representatives.
				5.Standards
			(a)In
			 GeneralEvery equestrian helmet manufactured on or after the date
			 that is 9 months after the date of enactment of this Act shall meet—
				(1)the interim
			 standard specified in subsection (b), pending the establishment of a final
			 standard pursuant to subsection (c); and
				(2)the final
			 standard, once that standard has been established under subsection (c).
				(b)Interim
			 StandardThe interim standard for equestrian helmets is the
			 American Society for Testing and Materials (ASTM) standard designated as F
			 1163.
			(c)Final
			 Standard
				(1)RequirementNot
			 later than 60 days after the date of enactment of this Act, the Consumer
			 Product Safety Commission shall begin a proceeding under section 553 of title
			 5, United States Code, to—
					(A)establish a final
			 standard for equestrian helmets that incorporates all the requirements of the
			 interim standard specified in subsection (b);
					(B)provide in the
			 final standard a mandate that all approved equestrian helmets be certified to
			 the requirements promulgated under the final standard by an organization that
			 is accredited to certify personal protection equipment in accordance with ISO
			 Guide 65; and
					(C)include in the
			 final standard any additional provisions that the Commission considers
			 appropriate.
					(2)Inapplicability
			 of certain lawsSections 7, 9, and 30(d) of the
			 Consumer Product Safety Act (15
			 U.S.C. 2056, 2058, and 2079(d)) shall not apply to the proceeding under this
			 subsection, and section 11 of such Act (15 U.S.C. 2060) shall not apply with
			 respect to any standard issued under such proceeding.
				(3)Effective
			 dateThe final standard shall take effect not later than 1 year
			 after the date it is issued.
				(d)Failure To Meet
			 Standards
				(1)Failure to meet
			 interim standardUntil the final standard takes effect, an
			 equestrian helmet that does not meet the interim standard, required under
			 subsection (a)(1), shall be considered in violation of a consumer product
			 safety standard promulgated under the Consumer
			 Product Safety Act.
				(2)Status of final
			 standardThe final standard developed under subsection (c) shall
			 be considered a consumer product safety standard promulgated under the
			 Consumer Product Safety Act.
				6.Authorizations
			 of appropriations
			(a)Department of
			 CommerceThere is authorized to be appropriated to the Department
			 of Commerce to carry out section 2, $100,000 for each of fiscal years 2005,
			 2006, and 2007.
			(b)Consumer
			 Product Safety CommissionThere is authorized to be appropriated
			 to the Consumer Product Safety Commission to carry out activities under section
			 5, $500,000 for fiscal year 2005, which amount shall remain available until
			 expended.
			7.DefinitionsIn this Act:
			(1)Approved
			 equestrian helmetThe term approved equestrian
			 helmet means an equestrian helmet that meets—
				(A)the interim
			 standard specified in section 5(b), pending establishment of a final standard
			 under section 5(c); and
				(B)the final
			 standard, once it is effective under section 5(c).
				(2)Equestrian
			 helmetThe term equestrian helmet means a hard shell
			 head covering intended to be worn while participating in an equestrian event or
			 activity.
			
